Title: Abigail Adams to Mary Smith Cranch, 7 April 1798
From: Adams, Abigail
To: Cranch, Mary Smith


        
          my dear sister
          April 7th 1798
        
        The senate on thursday voted to have the dispatches from our Envoys made publick, and orderd them Printed, but not the instructions. I hope however that those too, will be published; the People will then be convinced that every word Containd in the Presidents message of the 19 of march can be justified both by the instructions given, and by the dispatches received, and that what Jugartha said of Rome is literally applcable to France. when the Instructions were read in the House, the words of milton might have been applied to the Jaco’s
        
          “Abash’d the Devil stood
          And saw virtue in her own Shape
          How Lovely—”
        
        not one of the clan have dared to say, that they themselves would have been willing to have conceided more; or that more could have been granted “consistant with the maxims, for which our Country has contended at every hazard; and which constitutes the basis of our National Sovereignty” Some of those who have been voters, more than speakers, came forward and declared their intire satisfaction in the conduct of the President and their conviction of his sincere desire to preserve Peace,—their astonishment at the profligate Demands of France, and an abhorence of her conduct. these are Some of those who have been decived and declare so, but their is yet a Number of a different sort, those whom the French boast of as their Partizens who will not leave them, very wicked men, who tho now convicted will only shift their ground, retreat for a little while seeing the current without doors sits so strongly against them; but return to the Charge again, as soon as their plans are concerted and matured. it is however come to such a crissis, that they will be adjudged Traitors to their Country. I shall not be able to send you the Dispatches untill twesday next. in the mean time I inclose you Fennos paper which will give you a few of the out lines. If the communications should have the happy effect which present appearences

lead me to hope, that of uniting the people of our Country, I shall not regreet that they were call’d for. out of apprehension what might prove the result of such communications to our Envoys, if they still remain in Paris, the President forebore to communicate them and in his Message was as explicit as was necessary for those who reposed confidence in him, but such lies and falshoods were continually circulated, and base and incendary Letters sent to the house addrest to him, that I really have been allarmd for his Personal safety tho I have never before exprest it. with this temper in a city like this, materials for a Mob, might be brought together in 10 minuts. when the Language in Baches paper has been of the most insolent and abusive kind when Language in the House of Rep’s has corresponded with it, and anathamas have been thunderd out by members without doors, and a call upon the people to Humble themselves before their maker, treated with open contempt and Ridicule, had I not cause for allam? but that which was meant for evil, I hope may terminate in good.
        I am not without many fears for our Envoys. the wretches may imprison them and since they avow Algiers for their pattern, oblige us to Ransome them at an enormus price; they are like the three Children in the Furnace— I wish they may have as safe a deliverence, but none of these fears should transpire. poor mrs Gerry with such a family as she has, may be very misirable with the apprehension if she should know that it is feard they will not be permitted to leave France.
        Let mrs Black know that my Little Ward has quite recoverd from the Small pox— I expect it here tomorrow.
        I have received cousins Letter and have answerd it by a little Box which is to be put on Board a vessel going to Boston committed to the care of mr smith & addrest to him. I shall say more to her when I write to her upon the subject.
        I know not when I shall see you, but I exhort the Members to dispatch business so as to rise in May. I hope their will subsist more harmony & union Peace and good will in the House than has appeard this Session. may the people be united now they have before them such proof of the base veiws and designs of France to Plunder us of all we hold dear & Valuable, our Religion our Liberty our Government and our Property—
        My kind Regards to mr Cranch to Mrs Welch to sister smith, and all others who interest themselves in the happiness of your / Ever affectionate sister
        
          Abigail Adams
        
       